In a joint custody and visitation proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Queens County (Tallmer, J.), dated December 23, 2003, as, after a hearing, awarded custody of the parties’ child to the mother.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The findings of the Family Court in a custody matter should be accorded great deference on appeal since the Family Court is in the best position to evaluate the testimony, character, and sincerity of the parties. Its determination should not be disturbed unless it lacks a sound and substantial basis in the record (see Eschbach v Eschbach, 56 NY2d 167, 173-174 [1982]; Matter of Blanc v Larcher, 11 AD3d 458 [2004]; Matter of Canazon v Canazon, 215 AD2d 652 [1995]).
In awarding custody to the mother, the Family Court carefully considered all of the evidence in the record, including the *374testimony of the parties, their family, friends, and acquaintances, the citizenship and immigration status of the parents and the child, and the report of a psychotherapist who performed a forensic evaluation of the parents, both here and in the mother’s homeland of Ireland, where she and the child have relocated. The Family Court found the mother to be a consistently good, and caring parent who was providing a stable and secure environment for the child. Since the Family Court’s determination has a sound and substantial basis in the record, it should, not be disturbed (see Matter of Tropea v Tropea, 87 NY2d 727 [1996]; Matter of Blanc v Larcher, supra; Matter of Olson v Olson, 8 AD3d 285). Ritter, J.P., S. Miller, Goldstein and Fisher, JJ., concur. [See 1 Mise 3d 908(A), 2003 NY Slip Op 51600(U) (2003).]